Citation Nr: 1712536	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-50 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for lumbar spine disability, including as secondary to a service-connected cervical spine disability.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from December 1985 to December 1989 and from December 1989 to July 1997.  
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This claim was previously before the Board in May 2011, where the Board reopened the Veteran's claim based on new and material evidence and remanded it for further development.  In September 2014, the Board remanded the case for additional development.  It has now been returned to the Board. 


FINDING OF FACT

The preponderance of evidence reflects that the Veteran does not have a lumbar spine disability due to any incident of his active duty service or that was caused by or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letter sent in June 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private treatment records, and his VA examinations.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran received a VA examination in January 2010.  The opinion based on the January 2010 examination was deemed inadequate because the examiner did not address the aggravation prong of the Veteran's claim for secondary service connection.  

The Board remanded the case so the examiner could provide an opinion as to the aggravation prong.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In October 2016, a new opinion was provided that addressed aggravation.  In accordance with Stegall, the Board finds there was substantial compliance with the remand directives.  Id.  Accordingly, the Board's duty to assist has been fulfilled.  

II.  Service Connection Claim 

The Veteran seeks a claim for his lumbar spine disability.  The Veteran asserts his disability was due to an in-service back injury.  Alternatively, the Veteran asserts it was caused by or aggravated by his service-connected cervical spine disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including, arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).    

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The first and second elements of direct service connection are met in this case.  The Veteran's lumbar spine disability qualifies as a current disability.  Additionally, the Veteran suffered from an in-service injury to his lower back.  In June 1997, the Veteran was treated at a VA Hospital after falling down a steep hill while hiking.  The Veteran was assessed at that time as having lower back strain.  Further, the Veteran's job in service as an electronic technician caused him to be bent over a work bench for an extended period of time. 

Similarly, the first and second elements of secondary service connection are met.  As noted the Veteran has a current disability to his lumbar spine.  In addition, the Veteran's cervical spine disability is already service-connected. 

Therefore, the element at issue for both the direct service connection claim and secondary service connection claim is nexus. 

	A.  Direct Service Connection Claim 

There is some evidence to show that the Veteran's current lumbar spine disability is due to his in-service activities.  The Veteran stated his problems with his lower back began while in service.  Moreover, on the Veteran's exit examination it is noted that he wore a back brace.  This notation is absent from the Veteran's entrance examination.  

Besides the hiking incident in June 1997, however, the Veteran's STRs are silent as to any treatment he received for back issues.  The Veteran did suffer an in-service injury when an electronic case fell on his neck, but this injury relates to his cervical spine disability.  Moreover, though the Veteran's exit examination noted he wore a back brace, his spine was rated as normal. 

In addition, as noted above, the Veteran received a VA examination in January 2010, and the examiner found the Veteran's lumbar spine disability was not due to an in-service injury.  The examiner considered the Veteran's statements that his back problems started post-service.  The examiner also noted that the Veteran told his private physicians that the onset of his lumbar spine symptoms began after a post-service water slide accident.  The examiner found that the Veteran had a "self-limited back strain during military service that resolved, and that his current lumbar spine condition was cause[d] by either the water slide injury after military service or in Oct, [sic] 2000 when he likely acutely herniated his L5-S1 disc."  The Veteran was also involved in multiple post-service incidents which may have contributed to his lumbar spine condition including, a fall down the stairs, fall on the ice, a car accident, and a period of prolonged walking after his car broke down.  

The Board acknowledges in addition to the Veteran's lay statements and January 2010 VA opinion the record consists of multiple medical records, private records and VA records, pertinent to the Veteran's claim.  None of these records address whether there is a nexus between his in-service injury and lumbar spine condition. 

In evaluating a claim for benefits the Board considers lay evidence and medical evidence.  There is evidence in the records documenting the Veteran's fall in-service, and there is documentation showing the Veteran's continuous issues with his lower back.  The Board finds the Veteran is competent to report observable symptoms such as pain. 

Nevertheless, the Veteran is not competent to provide an opinion as to the etiology of his disability.  Because there is no universal rule as to competence on this issue, the Board must determine whether a particular condition is the type of condition that a lay person is competent to provide an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  The specific issue in this case, determining the etiology of the Veteran's lumbar spine disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Determining the etiology of the Veteran's disability requires medical inquiry into anatomical relationships and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case.  Here, there is no indication the Veteran has any medical skills or training.  As a result, the probative value of the Veteran's assertion that his current lumbar spine condition is related to his June 1997 hiking accident carries low probative weight. 

Conversely, the examiner's opinion carries high probative weight.  The examiner provided a complete rationale for why the Veteran's current disability was not related to any in-service incident.  In coming to this opinion the examiner evaluated not only the medical evidence of record but also considered the Veteran's lay statements.  In addition, the examiner considered the Veteran's multiple post-service-injuries to his lumbar spine.  Accordingly, the examiner's opinion carries more weight than the Veteran's lay assertions.  

Additionally, the Board notes that in September 2008 the Veteran's lumbar pain was diagnosed as likely degenerative joint disease.  Because arthritis is deemed a chronic disease the Board considers whether presumptive service connection is applicable in this case.  38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  Here, however, the Veteran's condition did not manifest to a compensable degree within one year after he separated from active duty.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  At the Veteran's October 1997 VA examination, while it is noted the Veteran had lower back pain, his lumbar movements were rated as normal.  Further, there is no evidence in the record to suggest the Veteran developed arthritis within a year after service.  Thus, presumptive service connection is not applicable to prove nexus in this case. 
The Board finds there is no nexus between the Veteran's current disability and his in-service injury.  Though the Board considers the Veteran's lay statements, those statements must be weighed against the examiner's opinion.  Here, the preponderance of the evidence weighs against the claim and as such it must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Consequently, the Board finds direct service connection for lumbar spine disability is not warranted. 

	B.  Secondary Service Connection Claim 

The Veteran submitted lay evidence in support of a nexus between his lumbar spine disability and his service-connected cervical spine disability.  In the Veteran's August 2008 Notice of Disagreement, he stated that his private doctor told him that his neck disability was the primary cause of his back disability.  The Veteran stated that his private physician told him he would continue to have back problems because of his neck disability.  In addition, the Veteran noted that the doctors consistently talked about his back and neck injuries as one and the same.  

At the January 2010 VA examination, the examiner determined the Veteran's lumbar spine disability was not caused by his cervical spine disability.  Specifically, the examiner found that there was no direct anatomic or indirect physiologic link between the Veteran's cervical spine degenerative joint disease and his lumbar spine degenerative joint disease/degenerative disc disease.  

Similarly, an October 2016 VA evaluation determined the Veteran's lumbar spine disability was not aggravated by his cervical spine disability.  The examiner found there was insufficient evidence to show aggravation.  The examiner noted that the Veteran suffered intermittent exacerbations of his cervical spine and lumbar conditions.  However, the Veteran's medical records showed multiple instances of post-service accidents to his lumbar spine independent of his neck condition.  Furthermore, the examiner noted he could not find any evidence-based medical literature to support the contention that the Veteran's lumbar spine disability was aggravated by his cervical spine disability.  

The Board also notes that the additional medical evidence of record does not address whether there is a nexus between his service-connected cervical spine disability and his lumbar spine disability. 

Similar to direct service connection, the Board considers both lay evidence and medical evidence in determining secondary service connection.  As a lay person, the Veteran is not competent to provide an opinion as to the relationship between his cervical spine disability and lumbar spine disability.  The Veteran is competent and credible to report when his symptoms began, but this type of etiological opinion requires medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

While the Veteran noted his doctor told him that his back and neck issues were related, the claims file lacks an opinion from a private physician.  Because this opinion is not of record the Board cannot asses the probative value of such medical opinion.  Specifically, the Board cannot determine the factual basis or rationale supporting such opinion.  Accordingly, the Veteran's report of his physician's opinions carries little probative weight. 

The VA examiners considered both prongs of secondary service connection, causation and aggravation.  The examiners gave detailed explanations as to why the Veteran's lumbar spine disability is not caused by or aggravated by the Veteran's cervical spine disability.  The examiners conclusively stated there was no indirect or direct link between the two disabilities.  Furthermore, as to the aggravation prong, the March 2016 examiner pointed to the possible intervening causes for the Veteran's continuing lumbar spine disability.  The examiner also stated the Veteran's contention was not supported by the medical literature.  Therefore, the examiner's opinion carries high probative value.

The Board finds the preponderance of evidence weighs in favor of the medical evidence.  Here, the benefit-of-the-doubt doctrine is not applicable because the evidence of record is not in relative equipoise.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Veteran's lay statements, while considered, do not outweigh the VA examiner's opinion.  Accordingly, the Board finds secondary service connection of the lumbar spine to the cervical disability is not warranted.


ORDER

Service connection for lumbar spine disability is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


